Citation Nr: 0818158	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-17 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 26, 2004 
for the grant of service connection for synovitis, traumatic 
secondary to fracture of medial malleolus, left ankle.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 4, 1974 to 
March 27, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for synovitis, traumatic 
secondary to fracture of medial malleolus, left ankle, 
assigning a 30 percent evaluation, effective May 26, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing and the case must be returned 
to the RO to schedule a hearing. 38 U.S.C.A. § 7107; 38 
C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Ask the veteran to elect which type of 
hearing he wants.  Then, schedule the 
veteran for the hearing of his choice.  
After a hearing is conducted, or if the 
veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



